Exhibit 10.27


Baker Hughes, a GE company ROIC Performance Share Unit Award Agreement For [●]
(“Participant”)
1.Capitalized Terms. Each capitalized term used but not defined in this Award
Agreement (including Appendix A) shall have the meaning ascribed to such term in
the Baker Hughes, a GE company 2017 Long-Term Incentive Plan (the “Plan”).
2.    Grant. The Committee of Baker Hughes, a GE company (the “Company”) has
granted Performance Share Units, from time to time with Dividend Equivalents as
the Committee may determine (“PSUs”), to the individual named in this Award
Agreement (the “Participant”) on [●] (the “Grant Date”). Each PSU entitles the
Participant to receive from the Company one share of Class A common stock of the
Company, par value $0.0001 per share (“Share”), for which the restrictions set
forth in paragraph 4 lapse in accordance with the terms of this Award Agreement,
the Plan, any country specific addendums and any rules and procedures adopted by
the Committee. The target number of PSUs reflected in the Participant’s Plan
account maintained by Fidelity Stock Plan Services (the “Target PSUs”) is the
number of PSUs that the Participant may earn if the Performance Condition is
satisfied at the target level. The actual number of PSUs that the Participant
may earn may be less than or more than the Target PSUs, depending upon actual
performance, as specified in paragraph 4.
3.    Dividend Equivalents. Until such time as the restrictions lapse or the
PSUs are cancelled, whichever occurs first, the Company may establish an amount
to be paid to the Participant equal to the number of PSUs subject to restriction
times the per Share quarterly dividend payments made to stockholders of the
Company’s Shares (“Dividend Equivalent”). The Company will accumulate Dividend
Equivalents and will pay the Participant a cash amount equal to the Dividend
Equivalents accumulated and unpaid as of the date that the restrictions lapse
(without interest) reasonably promptly after such date, and in no event later
than March 15 of the year following the year in which the End Date occurs.
Notwithstanding the foregoing, any accumulated and unpaid Dividend Equivalents
attributable to PSUs that are cancelled will not be paid and are immediately
forfeited upon cancellation of the PSUs. The determination regarding the form
and type of dividend equivalents will be made by the Committee at the time of
grant.
4.    Lapse of Restrictions. Restrictions on the PSUs will lapse to the extent
that both the Service Condition and the Performance Condition are satisfied,
based on the Committee Certification. Subject to paragraphs 5 and 6, the
“Service Condition” will be satisfied with respect to the PSUs only if the
Participant has been continuously employed by the Company or one of its
Affiliates through the End Date, and the “Performance Condition” will be
satisfied with respect to between 0% and 150% of the Target PSUs based on the
sum of the attainment of Relative Absolute Change ROIC and Relative Cumulative
Average ROIC in accordance with Appendix A. After the end of the Performance
Period and prior to the issuance or delivery of any Shares pursuant to paragraph
7, the Committee shall certify the extent, if any, to which the Performance
Condition was achieved.


1
    

--------------------------------------------------------------------------------

Exhibit 10.27




5.    Termination of Employment. If the Participant’s employment with the
Company or any of its Affiliates terminates prior to the End Date, the PSUs
shall be immediately cancelled, except as follows:
a.    Employment Termination Due to Death. If the Participant’s employment with
the Company or any of its Affiliates terminates prior to the End Date as a
result of the Participant’s death, the Service Condition shall be deemed fully
satisfied as of the date of such termination, and, subject to paragraph 6(a),
the PSUs shall remain subject to the Performance Condition.
b.    Employment Termination Due to Transfer of Business to Successor Employer.
If the Participant’s employment with the Company or any of its Affiliates
terminates prior to the End Date as a result of employment by a successor
employer to which the Company has transferred a business operation, the Service
Condition shall be deemed fully satisfied as of the date of such termination,
and, subject to paragraph 6(a) the PSUs shall remain subject to the Performance
Condition.
c.    Termination Following a Change in Control. If the Participant’s employment
with the Company of any of its Affiliates terminates without Cause during the
12-month period following a Change in Control, the Service Condition shall be
deemed fully satisfied as of the date of such termination. For purposes of this
Award Agreement, “Change in Control” means (A) a Change in Control as defined in
the Plan or (B) the date a majority of members of the Board is replaced during
any 12-month period by Directors whose appointment or election is not endorsed
by a majority of the members of the Board before the date of the appointment or
election.
d.    Employment Termination More Than One Year After Grant Date. If, on or
after the first anniversary of the Grant Date and prior to the End Date, the
Participant’s employment with the Company or any of its Affiliates terminates as
a result of any of the reasons set forth below, or the Participant becomes
eligible to retire or meets the age and service requirements, each as specified
in (c)(i) below, then the restrictions on the PSUs shall remain eligible to
lapse based on attainment of the Performance Condition or shall be cancelled as
provided below (subject to any rules adopted by the Committee):
(i)    Termination/Eligibility for Retirement or Termination for Total
Disability. If (A) the Participant attains at least age 60 while still employed
by the Company or an Affiliate and completes 5 or more years of continuous
service with the Company and any of its Affiliates, or (B) the Participant’s
employment with the Company or any of its Affiliates terminates as a result of a
total disability, i.e., the inability to perform any job for which the
Participant is reasonably suited by means of education, training or experience,
the Service Condition shall be deemed fully satisfied as of the date of such
termination, and, subject to paragraph 6(a), the PSUs shall remain subject to
the Performance Condition.
(ii)    Termination for Job Elimination or Plant Closing. If the Participant’s
employment with the Company or any of its Affiliates terminates as a result of a
layoff, plant closing, redundancy, reduction in force, or job elimination
(without regard to any period of protected service), then as of the date of such
termination, the Service Condition shall be deemed satisfied with respect


2
    

--------------------------------------------------------------------------------

Exhibit 10.27


to the applicable Pro-Rata Portion, and, subject to paragraph 6(a), such
Pro-Rata Portion of the PSUs shall remain subject to the Performance Condition.
“Pro-Rata Portion” means the total number of PSUs covered by this Award,
multiplied by a fraction, the numerator of which is the total number of complete
months which have elapsed between the Start Date and the date on which the
Participant’s employment with the Company or any of its Affiliates terminates,
and the denominator of which is 36.
(iii)    Termination Due to Other Reasons. If the Participant’s employment with
the Company or any of its Affiliates terminates for any other reason, and the
Participant and the Company have not entered into a written separation agreement
explicitly providing otherwise in accordance with rules and procedures adopted
by the Committee, then the PSUs shall be immediately cancelled.
e.    Transfer to Affiliates. For the avoidance of doubt, transfer of employment
among the Company and any of its Affiliates shall not constitute a termination
of employment for purposes of this Award.
6.    Transactions Involving the Company or Peers.
a.    Change in Control of the Company. In the event of a Change in Control, the
Performance Condition shall be deemed satisfied with respect to the Target PSUs,
and the Target PSUs shall remain subject to the Service Condition in accordance
with paragraphs 4(a) and 5.
a.    Transactions Involving Peers. Notwithstanding anything in this Award
Agreement (including Appendix A) to the contrary, in the event that, prior to
the End Date, there occurs:
(i)    a merger, acquisition or business combination transaction of a Peer with
or by another Peer, only the surviving entity shall remain a Peer;
(ii)    a merger of a Peer with an entity that is not a Peer, or the acquisition
or business combination transaction by or with a Peer, or with an entity that is
not a Peer, in each case where such Peer is the surviving entity and remains
publicly traded, such Peer shall remain a Peer;
(iii)    a merger or acquisition or business combination transaction of a Peer
by or with an entity that is not a Peer or a “going private” transaction
involving a Peer where such Peer is not the surviving entity or is otherwise no
longer publicly traded, such Peer shall no longer be a Peer;
(iv)    [a stock distribution from a Peer consisting of the shares of a new
publicly traded company (a “spin-off”), such Peer shall remain a Peer, such
distribution shall be treated as a dividend from such Peer based on the closing
price of the shares of the spun-off company on its first day of trading and the
Annual ROIC of the spun-off company shall not thereafter be tracked for purposes
of calculating Annual ROIC;] or
(v)    a bankruptcy or liquidation of a Peer, the Absolute Change ROIC of such
Peer shall be ranked last for purposes of determining the Relative Absolute
Change ROIC and the Cumulative Average ROIC shall be ranked last for purposes of
determining the Relative Cumulative Average ROIC.


3
    

--------------------------------------------------------------------------------

Exhibit 10.27


b.    Adjustments for Unusual or Nonrecurring Events. The Committee shall be
authorized to remove a Peer or make adjustments to the performance metrics set
forth in Appendix A as they apply to such Peer in recognition of unusual or
nonrecurring events affecting such Peers, or the financial statements of such
Peers, or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such removal or adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits to be made available under this Award Agreement.
7.    Delivery and Withholding Tax. As soon as practicable following the
Committee’s certification pursuant to paragraph 4, and in no event later than
March 15 of the year following the year in which the End Date occurs, the
Company shall deliver to the Participant by mail or otherwise a certificate for
such Shares with respect to the portion, if any, of the PSUs for which the
restrictions lapse in accordance with this Award Agreement; provided, however,
that the date of issuance or delivery may be postponed if the Company reasonably
anticipates that such issuance or delivery would violate federal securities laws
or any other applicable law; provided that such issuance or delivery shall be
made as soon as reasonably practicable following the first date on which the
Company reasonably anticipates that such issuance or delivery would not cause
such violation. No later than the date as of which an amount with respect to the
PSUs first becomes includable in the gross income of the Participant for
applicable income tax purposes, the Participant shall pay to the Company or make
arrangements satisfactory to the Company regarding payment of any federal,
state, local or foreign taxes of any kind required or permitted to be withheld
with respect to such amount.
8.    Alteration/Termination. The Company shall have the right at any time in
its sole discretion to amend, alter, suspend, discontinue or terminate any PSUs
without the consent of the Participant; Participant; provided, however, that no
such amendment, alteration, suspension, discontinuance or termination shall
occur if reasonably likely to significantly diminish the rights of the
Participant without the Participant’s consent; provided further that no such
consent shall be required with respect to any amendment, alteration, suspension,
discontinuance or termination if the Board determines in its sole discretion
that such amendment, alteration, suspension, discontinuance or termination
either (i) is required or advisable to satisfy or conform to any applicable law,
regulation or accounting standard or (ii) is in accordance with paragraph 9.
Also, the PSUs shall be null and void to the extent the grant of PSUs or the
lapse of restrictions thereon is prohibited under the laws of the country of
residence of the Participant.
9.    Recoupment. Notwithstanding any other provision of this Award to the
contrary, the PSUs, any Shares issued in settlement of the PSUs, and any amount
received with respect to any sale of any such Shares, shall be subject to
potential cancellation, recoupment, rescission, payback or other action in
accordance with any recoupment policy that the Company may adopt from time to
time.
10.    Section 409A. Notwithstanding any other provision of this Award, payments
provided under this Award may only be made upon an event and in a manner that
complies with Section 409A of the Internal Revenue Code (the “Code”) or an
applicable exemption. Any payments under this Award that may be excluded from
Section 409A of the Code either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A


4
    

--------------------------------------------------------------------------------

Exhibit 10.27


of the Code to the maximum extent possible. To the extent that any payments
under this Award constitute “nonqualified deferred compensation” subject to
Section 409A of the Code, any such payments to be made under this Award in
connection with a termination of employment shall only be made if such
termination of employment constitutes a “separation from service” under Section
409A of the Code.
11.    Plan Terms. All terms used in this Award have the same meaning as given
such terms in the Plan, a copy of which will be furnished upon request.
12.    Entire Agreement. This Award, the Plan, country specific addendums and
the rules and procedures adopted by the Committee contain all of the provisions
applicable to the PSUs and no other statements, documents or practices may
modify, waive or alter such provisions unless expressly set forth in writing,
signed by an authorized officer of the Company and delivered to the Participant.
This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933, as amended.




5
    

--------------------------------------------------------------------------------


Exhibit 10.27


Appendix A
Performance Condition
Section 1.    Definitions. As used in this Appendix A, the following terms shall
have the meanings set forth below:
(a)“Absolute Change ROIC” means the Annual ROIC of the Company or a Peer for the
last calendar year of the Performance Period, minus the Annual ROIC of the
Company or such Peer for the calendar year that immediately precedes the first
year of the Performance Period; provided that, if a Peer’s fiscal year is not
the calendar year, “Absolute Change ROIC” means the Annual ROIC of such Peer for
the fiscal year of such Peer that ends during the Performance Period, minus the
Annual ROIC of such Peer for the fiscal year of such Peer that ends in the
calendar year that immediately precedes the first year of the Performance
Period.
(b)“Annual ROIC” of the Company or a Peer for a calendar year or fiscal year, as
applicable, means the quotient obtained by dividing the adjusted net income of
the Company or such Peer for such year by the Invested Capital of the Company or
such Peer for such year.
(c)“Cumulative Average ROIC” means the sum of the Annual ROIC of the Company or
a Peer for each calendar year or fiscal year, as applicable, in the Performance
Period, divided by 3.
(d)“End Date” means December 31, [●].
(e)“Invested Capital” means the sum of (i) accounts receivable, (ii) inventory,
(iii) property, plant and equipment, (iv) accounts payable, (v) goodwill, (vi)
intangibles and (vii) progress collections, each as recorded on the balance
sheet of the Company or a Peer, as applicable.
(f)“Peer” means [●].
(g)“Performance Period” means the period beginning on the Start Date and ending
on the End Date.
(h)“Relative Absolute Change ROIC” means the percentile ranking of the Absolute
Change ROIC of the Company in relation to the Absolute Change ROIC of each of
the Peers, as calculated by the Committee in good faith applying a reasonable
statistical method.
(i) “Relative Cumulative Average ROIC” means the percentile ranking of the
Cumulative Average ROIC of the Company in relation to the Cumulative Average
ROIC of each of the Peers, as calculated by the Committee in good faith applying
a reasonable statistical method.
(j)“Start Date” means January 1, [●].
(k)Performance Condition Attainment.


6
    

--------------------------------------------------------------------------------

Exhibit 10.27


(a)Relative Absolute Change ROIC and Relative Cumulative Average ROIC will each
be measured independently against the Peers. The average of those results will
determine the final Performance Condition attainment. The following table sets
forth the percentage of the PSUs for which the Performance Condition will be
deemed satisfied based on the attainment of Relative Absolute Change ROIC and
Relative Cumulative Average ROIC indicated in the corresponding row of the
table:
Relative Absolute Change  
ROIC /  Relative Cumulative Average ROIC
(Percentile v. Peers)
Performance
Condition
Attainment for Relative Absolute Change
ROIC / Relative Cumulative Average ROIC
Total Performance Condition Attainment (Average of Relative Absolute Change
ROIC Attainment and Relative Cumulative Average ROIC Attainment)
≥ 75
150%
150%
50
100%
100%
25
50%
50%
0 – 24.9
0%
0%



(b)If Relative Absolute Change ROIC or Relative Cumulative Average ROIC exceeds
the 25th percentile and is less than the 50th percentile, or if Relative
Absolute Change ROIC or Relative Cumulative Average ROIC exceeds the 50th
percentile and is less than the 75th percentile, the percentage of the PSUs for
which the Performance Condition will be deemed satisfied will be subject to
straight-line interpolation between the applicable corresponding percentages set
forth in the table. For purposes of illustration only, if Relative Absolute
Change ROIC is attained at the 35th percentile, resulting in 70% performance
attainment, and Relative Cumulative Average ROIC is attained at the 20th
percentile, resulting in 0% performance attainment, the percentage of the PSUs
for which the Performance Condition will be deemed satisfied will equal 35%
(i.e., the average of 70% and 0%).




7
    